            Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 1 of 13



UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MARYLAND

                                  CASE NO. _______________


In re Application of

NEWBROOK SHIPPING CORPORATION,
and FALCON CONFIDENCE SHIPPING
LTD.,

                Applicants,

Pursuant to 28 U.S.C. § 1782
for Judicial Assistance in Obtaining
Evidence for Use in a Foreign and
International Proceeding.



    APPLICATION FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

       Newbrook Shipping Corporation (“Newbrook”) and Falcon Confidence Shipping Ltd.

(“Falcon Confidence Shipping”) (collectively, the “Applicants”), respectfully submit this

Application for Judicial Assistance, pursuant to 28 U.S.C. § 1782, in obtaining documentary and

testimonial evidence for use in foreign proceedings (the “Application”).          In support, the

Applicants respectfully state as follows:

                                  FACTUAL BACKGROUND

       1.      The facts relevant to this Application are set forth below and in the Declaration of

Mikhail Alexei Xavier Charles, Esq. (the “Declaration”), which is attached hereto as Exhibit A.

The facts stated in the Declaration is incorporated herein by reference.

       2.      The Applicants seek assistance from the United States District Court for the

Northern District of Maryland to obtain documentary and testimonial evidence from Global

Marketing Systems, Inc., an entity incorporated in Maryland (“GMS”) and Anil F. Sharma


                                                -1-
              Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 2 of 13



(“Sharma”) (collectively, the “Discovery Targets”), who are found in this District. See Decl. at

¶¶ 2, 10, 11, 27.

                                           Relevant Parties

        3.         Newbrook is a corporation registered in the Netherlands that does business in the

cargo shipping industry. Id. at ¶ 7. Newbrook previously owned the cargo ship, the mv ‘Falcon

Traveller’ (the “Falcon Traveller”) at the time that Nadella Corporation (“Nadella”) wrongfully

arrested it. Id.

        4.         Newbrook also owns 100% of the shares of Falcon Confidence Shipping, which

owns the cargo ship, the mv ‘Falcon Confidence’ (the “Falcon Confidence”). Id. ¶ 8.

        5.         Nadella is a Nevis entity that instituted proceeding and arrested both the Falcon

Traveller wrongfully based on a claim against another unaffiliated vessel, the mv ‘Falcon

Carrier’ (the “Falcon Carrier”). Nadella also arrested the Falcon Confidence based on the same

allegations that it is related to the Falcon Carrier, which issue of whether the ships are related is

still pending resolution in the South African Action. Id. ¶ 9.

        6.         GMS is an entity incorporated in Maryland with an office located at: 81 Baltimore

Street, Lila Building, 4th Floor, Cumberland, Maryland 21502. Id. ¶ 10. GMS is the registered

agent of Nadella and is expected to have relevant information regarding the South African

Action and the Contemplated Action. Id.

        7.         Sharma is an individual resident with and address of 821 Bishop Walsh Road,

Cumberland, Maryland 21502. Id. ¶ 11. Sharma is believed to own and control Nadella and is

expected to have relevant information regarding the South African Action and the Contemplated

Action. Id.




                                                  -2-
             Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 3 of 13



             Basis for the Proceedings and Relevance of the Requested Discovery

       8.      The Applicants seek assistance from the United States District Court for the

Northern District of Maryland to obtain documentary and testimonial evidence from the

Discovery Target, which are residing or found in this District. Id. ¶¶ 2, 10, 11, 27. Specifically,

the Applicants seek evidence to support the currently pending proceeding before the proceeding

in the High Court of South Africa, Western Cape Division, Cape Town (Admiralty Jurisdiction)

(the “South African Court”) in Case No. AC5-19 in the matter between Nadella and the Falcon

Confidence and Falcon Confidence Shipping (the “South African Action”). Id. ¶ 27.

       9.      Specifically, the Applicants seek information regarding the circumstances

surrounding Nadella’s claim in the South African Action that the Falcon Confidence is a related

ship to the Falcon Carrier, which was the sole basis for Nadella’s arrest of the Falcon Confidence

that the Applicants strongly dispute. Id. ¶¶ 25, 28.

       10.     The    Applicants    seek   specific    information   including   documents     and

communications that are in the Discovery Targets’ possession, custody, and control sufficient to

show any basis for Nadella’s argument that the Falcon Confidence and Falcon Carrier are

associated ships. Id. ¶ 29. By uncovering this information, the Applicants will be better able to

defend against the claim that the two vessels are related and to pursue, as may be necessary,

claims against Nadella and any other persons involved in or who substantially assisted Nadella in

wrongfully arresting the Falcon Confidence. Id.

       11.     The Applicants also seek assistance to obtain documentary and testimonial

evidence to support and allow the Applicants to determine the defendants and co-conspirators

that should be named in the contemplated action in Nevis against Nadella and other currently




                                                -3-
             Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 4 of 13



unknown co-conspirators for the claims of: (i) civil conspiracy; and possible other claims, which

have caused damage to the Applicants (the “Contemplated Action”). Id. ¶¶ 5-6, 34-36.

       12.     The elements of a cause of action in a claim of civil conspiracy in Nevis are:

               (a) A combination or agreement between the defendant and one or more others;

               (b) A predominant purpose to injure the claimant;

               (c) Acts carried out pursuant to the combination or agreement;

               (d) Causing loss suffered by the claimant.

               Id. ¶ 6

       13.     The filing of the Contemplated Action is hampered by the Applicants’ inability to

discern and name the other co-conspirators. Id. ¶ 34. Upon information and belief, Nadella

conducts no business from Nevis, aside from maintaining an office there. Id. ¶ 36. All business

for Nadella is conducted outside Nevis and thought to be transacted between many parties,

including the Discovery Targets in this District. Id. Therefore, the co-conspirators involved in

the wrongful arrests of the Falcon Traveller and Falcon Confidence are likely outside the

jurisdiction of Nevis. Id. The Applicants need the discovery requested in this Application to

determine who to name as defendants in the Contemplated Action. Id.

       14.     Specifically, the Applicants seek disclosure from the Discovery Targets of the

following categories of documents related to the Contemplated Action, including all documents

sufficient to show:

       a)      The ultimate beneficial owner of Nadella;

       b)      The board of directors of Nadella;

       c)      Any Articles of Incorporation or Operating Agreement for Nadella;

       d)      Share certificates for Nadella;



                                                 -4-
              Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 5 of 13



       e)       Board of director resolutions or meeting minutes for Nadella;

       f)       Any power of attorney executed for or on behalf of Nadella;

       g)       Any proxy used for Nadella; and

       h)       The ownership of Nadella through any correspondence by or to the Discovery

Targets.

       Id. ¶ 35

       15.      By uncovering this information, the Applicants will be better able to pursue, as

may be necessary, claims against all persons or entities involved in the civil conspiracy or other

tortious acts for use in the Contemplated Action. Id. ¶¶ 35-36.

       16.      With regard to the Contemplated Action, the Applicants have retained the law

firm Prudhoe Caribbean in Turks & Caicos, British West Indies, which employs an attorney

licensed in the jurisdiction where such proceeding is within contemplation. Id. ¶ 6. Specifically,

considerable time and effort has been expended in reviewing the facts of the Applicants’ case

and determining the proper steps to take and what causes of action are appropriate. Id. Thus, the

Applicants have taken and continues to take concrete steps to proceed with the Contemplated

Action. Id.

                           The Relevance of the Requested Discovery

       17.      First, the evidence sought through this Application is for use in a currently

pending South African Action. Id. ¶ 4.

       18.      Second, the evidence sought through this Application is for use in the

Contemplated Action in Nevis against Nadella and other currently unknown co-conspirators for

the claims of civil conspiracy. Id. ¶¶ 5-6.




                                                -5-
             Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 6 of 13



       19.     The documents and testimonial evidence sought through this Application are

necessary to determine and name the other co-conspirators to the civil conspiracy claims that are

contemplated in the Contemplated Action and substantiate as well as support the Applicants’

claims in the South African Action that the Falcon Confidence and Falcon Carrier are not related

vessels. Id. ¶¶ 5-6, 27-30.

       20.     The Discovery Targets are not a party to the South African Action and may not

become a party to the Contemplated Action, although that is not yet fully determined and cannot

be until the Applicants obtain the information requested in this Application. Id. ¶¶ 32, 39.

Absent this Application, the evidence would remain outside the reach of the South African Court

and Nevis court. Id. ¶¶ 32, 40.

       21.     Should the Court grant the Application, the Applicants propose to serve the

sample subpoenas, attached hereto as Composite Exhibit B, on the Discovery Targets.

       22.     As demonstrated below, the Applicants meet the statutory requirements for relief

under 28 U.S.C. § 1782, and the discretionary factors weigh in favor of granting the relief

requested in this Application.

                                          ARGUMENT

I.     Standard for Granting Relief

       “Section 1782 is the product of congressional efforts, over the span of nearly 150 years,

to provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp.

v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for

assistance in obtaining documentary and other tangible evidence as well as testimony.” Id. 248.

The statute reads, in pertinent part:

               (a) The district court of the district in which a person resides or is
                   found may order him to give his testimony or statement or to

                                                -6-
            Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 7 of 13



                   produce a document or other thing for use in a proceeding in a
                   foreign or international tribunal, including criminal
                   investigations conducted before formal accusation. The order
                   may be made pursuant to a letter rogatory issued, or request
                   made, by a foreign or international tribunal or upon the
                   application of any interested person and may direct that the
                   testimony or statement be given, or the document or other thing
                   be produced, before a person appointed by the court. By virtue
                   of his appointment, the person appointed has power to
                   administer any necessary oath and take the testimony or
                   statement. The order may prescribe the practice and procedure,
                   which may be in whole or part the practice and procedure of
                   the foreign country or the international tribunal, for taking the
                   testimony or statement or producing the document or other
                   thing. To the extent that the order does not prescribe
                   otherwise, the testimony or statement shall be taken, and the
                   document or other thing produced, in accordance with the
                   Federal Rules of Civil Procedure. A person may not be
                   compelled to give his testimony or statement or to produce a
                   document or other thing in violation of any legally applicable
                   privilege.

28 U.S.C. § 1782(a) (2016).


       Courts have distilled § 1782’s language into a two-part inquiry – whether a district court

is authorized to grant relief and whether it should grant relief in its broad discretion. First, a

district court is authorized to grant relief when the following statutory requirements are met: (1)

the person from whom discovery is sought must reside or be found in the district in which the

application is filed; (2) the request must seek evidence, whether it be the “testimony or

statement” of a person or the production of “a document or other thing;” (3) the request must be

made “by a foreign or international tribunal,” or by “any interested person;” and (4) the evidence

must be “for use in a proceeding in a foreign or international tribunal.” 1 28 U.S.C. § 1782(a);

see also In re Clerici, 481 F.3d 1324 (11th Cir. 2007).


1
        District courts may, and indeed typically do, grant § 1782 relief on an ex parte basis. See
In re Eurasian Bank Joint Stock Co., No. 3:15-mc-106-L-BN, 2015 WL 6438256 at *2 (N.D.
                                                -7-
            Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 8 of 13



       Next, once a district court has determined that it is authorized to grant relief, it is free to

grant relief in its broad discretion. The court’s discretion is guided by the discretionary factors

recited by the Supreme Court in Intel:

               (1) whether “the person from whom discovery is sought is a
               participant in the foreign proceeding,” because “nonparticipants in
               the foreign proceeding may be outside the foreign tribunal’s
               jurisdictional reach” and therefore their evidence may be
               “unobtainable absent § 1782(a) aid”;

               (2) “the nature of the foreign tribunal, the character of the
               proceedings underway abroad, and the receptivity of the foreign
               government or the court or agency abroad to U.S. federal-court
               judicial assistance”;

               (3) “whether the § 1782(a) request conceals an attempt to
               circumvent foreign proof-gathering restrictions or other policies of
               a foreign country or the United States”; and

               (4) whether the § 1782(a) request is “unduly intrusive or
               burdensome.”

Intel, 542 U.S. at 264-65. This discretion is further informed by the twin Congressional aims of

§ 1782, “which are to provide efficient means of assistance to participants in international

litigation in our federal courts and to encourage foreign countries by example to provide similar

means of assistance to our courts.” In re Pimenta, 942 F. Supp. 2d 1282, 1289 (S.D. Fla. 2013)

(citing Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24 (2d Cir. 1998)).



Tex. Oct. 21, 2015) (Horan, Mag.) (noting that “ex parte filing of an application for discovery
under 28 U.S.C. § 1782 is permissible.”); Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir.
2012) (reasoning that “it is neither uncommon nor improper for district courts to grant
applications made pursuant to § 1782 ex parte. The respondent’s due process rights are not
violated because he can later challenge any discovery request by moving to quash [a subpoena]
pursuant to Federal Rule of Civil Procedure 45(c)(3).”) (citing Brandi-Dohrn v. IKB Deutsche
Industriebank AG, 673 F.3d 76, 78 (2d Cir. 2012); In re Edelman, 295 F.3d 171, 173-75 (2d Cir.
2002); In re Clerici, 481 F.3d 1324 (11th Cir. 2007) (affirming denial of motion to vacate order
granting ex parte § 1782 application)).


                                                -8-
            Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 9 of 13



       As demonstrated below, the Applicants satisfy the statutory requirements and, therefore,

this Court should grant the relief sought in the Application.

II.    The Applicant Meets the Mandatory Requirements for Granting Relief

       A.      The Discovery Targets Reside or are Found in This District

       As explained above, the Discovery Targets “reside or are found in” the Northern District

of Maryland. See Decl. ¶¶ 10, 11, 43. Sharma owns real property in this District and personally

resides in that real property. Id. ¶ 11. GMS conducts business in this District. Id. ¶ 10; see also

Application of Consorcio Ecuatoriano de Telecomunicaciones S.A., 747 F.3d at 1269 (“JAS

USA…has an office and does business in Miami and is therefore ‘found in the district of the

district court ruling on the application for assistance’—namely, the Southern District of

Florida.”). Furthermore, the Discovery Targets presence in this District may be categorized as

systematic and continuous.

       B.      The Discovery Sought is for Use in a Proceeding in a Foreign Tribunal

       Likewise, the Applicants satisfy the second requirement as the discovery sought through

the instant Application is for use in the pending South African Action and for use in the

Contemplated Action within the Applicants’ contemplation that is poised to commence

imminently. See Decl. ¶¶ 4-6. It is well settled that a § 1782 application may seek evidence for

use in a proceeding that has not yet begun, but that is within reasonable contemplation. Intel,

542 U.S. at 258-59. To wit, the Supreme Court in Intel noted, “[s]ection 1782(a) does not limit

the provision of judicial assistance to ‘pending’ adjudicative proceedings. In 1964 . . . Congress

also deleted the requirement that a proceeding be ‘pending.’ When Congress acts to amend a

statute we presume it intends its amendment to have a real and substantial effect.” Id. (internal

citations omitted) (emphasis added).



                                                -9-
            Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 10 of 13



       Here, the already pending South African Action surely satisfies this prong. See Decl. ¶ 4.

Additionally, the Contemplated Action satisfies this standard. First, the Applicant has retained

Nevis counsel, in connection with the investigation, preparation, and filing of the Contemplated

Action against Nadella and other co-conspirators in Nevis. Id. ¶ 6. Specifically, as described in

the Declaration, the Applicants’ Nevis counsel has expended considerable time and effort in

investigating the claim, gathering evidence, corresponding with the contemplated action. Id.

Therefore, the Applicant has taken and is continuing to take concrete steps to proceed with the

Contemplated Action. Id.

       C.      The Applicant is an Interested Person

       A person who has “participation rights” and “possesses a reasonable interest in obtaining

judicial assistance… qualifies as an interested person within any fair construction of that term.”

Intel, 542 U.S. at 256-7 (2d Cir. 2004) (internal citations omitted). “The legislative history to

§ 1782 makes plain that ‘interested person’ includes a party to the foreign litigation.” See

Lancaster Factoring Co. Ltd. v. Mangone, 90 F.3d 38, 42 (2d Cir. 1996) (internal citations

omitted). Here, the Applicants are “interested persons” in the clear capacity as claimants in the

South African Action and the Contemplated Action. Id. ¶¶ 31, 37. Hence, the Applicants meet

the third statutory requirement under 28 U.S.C. § 1782(a).

III.   This Court Should Exercise its Discretion in Favor of Granting Relief

       As noted above, once the District Court has determined that the mandatory requirements

for relief under § 1782 are met, the Court is free to grant discovery in its discretion.

       First, the Discovery Targets are not expected to become parties to the South African

Action. Id. ¶ 32. The Discovery Targets may only be a witness in the Contemplated Action,

but that is not yet known and cannot be definitively determined until Applicants obtain the



                                                 -10-
           Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 11 of 13



discovery requested in the Application. Id. ¶ 39. Accordingly, this factor weighs in favor of

granting the Application. See Intel, 542 U.S. at 264 (“the need for § 1782(a) aid generally is not

as apparent as it ordinarily is when evidence is sought from a non-participant in the matter

arising abroad.”).

       Second, counsel retained in furtherance of the South African Action and the

Contemplated Action have advised that there is no indication that the respective South African

Court and Nevis court would not be receptive to the documentary and testimonial evidence

sought through the instant Application. Id. ¶¶ 33, 40; see also In re Eurasian Bank Joint Stock

Co., 2015 WL 6438256 at *3 (N.D. Tex. Oct. 21, 2015) (stating that “[i]n the absence of

authoritative proof that a foreign tribunal would reject evidence obtained with the aid of section

1782, which Eurasian’s local counsel has represented to the Court that he has been unable to

find, the Court determines that the second factor does not weigh against an exercise of discretion

in Eurasian’s favor.”).

       Third, counsel retained in connection with the South African Action and Contemplated

Action have advised the Applicants that the evidence sought through the instant Application

would likely be admissible and does not otherwise circumvent any proof-gathering restrictions

under the applicable rules or law in South Africa or Nevis.   Id. ¶¶ 33, 40.

       Finally, this Application is not unduly intrusive or burdensome as the Applicants propose

to serve the Discovery Target with the sample subpoena, attached as Composite Exhibit B for

this Court’s review. Moreover, the Applicants seek the type of documentary and testimonial

evidence corporations typically produce in the normal course of litigation. The Applicants will

also limit the relevant period of inquiry to approximately a five year period, between January 1,

2015 to present. Id. ¶¶ 15, 34, 41; Ex. B, Sample Subpoenas.



                                               -11-
           Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 12 of 13



       As such, each discretionary factor identified by the Intel Court weighs in favor of

granting the Application.

       WHEREFORE, Applicants respectfully request that this Court enter an Order, in the

proposed, or substantially similar, form attached hereto as Exhibit C:

               (a)    exercising its discretion, pursuant to 28 U.S.C. § 1782, and granting this

                      Application for Judicial Assistance;

               (b)    granting Applicants leave to conduct discovery pursuant to the Federal

                      Rules of Civil Procedure, including, but not limited to, leave to serve the

                      subpoenas, in substantially the same form as the sample subpoenas

                      attached as Exhibit B to this Application, and take testimony;

               (c)    reserving jurisdiction to grant Applicants leave to serve follow-up

                      subpoenas on any other person or entity as may be necessary to obtain the

                      evidence described in the Application; and

               (d)    granting any other relief this Court deems just and proper.




                                              -12-
          Case 1:20-mc-00150 Document 1 Filed 03/24/20 Page 13 of 13



Dated: March 24, 2020                       Respectfully submitted,


                                            /s/ Jodie E. Buchman
                                            Jodie E. Buchman (Bar No. 26004)
                                            Pierce C. Murphy (Bar No. 30030)
                                            Silverman Thompson Slutkin White LLC
                                            201 N. Charles Street, Suite 2600
                                            Baltimore, MD 21201
                                            T: (410) 385-2225
                                            F: (410) 547-2432
                                            jbuchman@silvermanthompson.com
                                            pmurphy@silvermanthompson.com
                                            And


                                            SEQUOR LAW, P.A.
                                            1111 Brickell Ave. Suite 1250
                                            Miami, Florida 33131
                                            Telephone: 305-372-8282
                                            Facsimile: 305-372-8202

                                            Gregory Grossman, Esq.
                                            Florida Bar No.: 896667
                                            ggrossman@sequorlaw.com
                                            Amanda E. Finley, Esq.
                                            Florida Bar No.: 100225
                                            afinley@sequorlaw.com



                                            Attorneys for Applicants

/s/




                                     -13-
